January 22, 2015 Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining U.S. Securities and Exchange Commission treet, NE Washington D.C. 20549 Re: Applied Minerals, Inc. Form 10-K for the Year Ended December 31, 2013 Filed March 14, 2014 File No. 000-31380 Dear Ms. Jenkins: Applied Minerals, Inc. (the “Company”) provides the following responses (the “Response Letter”) to the comments contained in the letter (the “Comment Letter”) of the staff of the Division of Corporation Finance (the “Staff”) of the U.S. Securities and Exchange Commission (the“Commission”), dated January 14, 2015, relating to the above-referenced filing. In response to the Comment Letter and to facilitate review, we have repeated the text of each of the Staff’s comments in italics below and have followed each italicized comment with the Company’s response. Pursuant to the provisions of Rule 12b-4 (“Rule 12b-4”) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Rules of Practice of the Commission contained under 17 C.F.R. § 200.83 (“Rule83”), the Company has supplementally furnished and requests confidential treatment for the information attached to this letter as Supplement 1 and Supplement 2 (the “Material”). The Material included in Supplement s 1 and 2 has been omitted from the Company’s filing on EDGAR and is filed separately with the Staff. The Company has filed a separate letter with the Office of Freedom of Information and Privacy Act Operations in connection with the confidential treatment request of the Material. If you have any questions regarding the confidential treatment request, please contact William Gleeson by telephone at 212.226.4251 or by email at wgleeson@appliedminerals.com. In accordance with Rule 12b-4, the Company hereby requests that the Material be returned promptly following completion of the Staff’s review thereof. The Material, as provided in Rule 12b-4, is not required to be filed with or deemed part of the Company’s Exchange Act reports. Please return the Material in the enclosed addressed, prepaid overnight delivery envelope when you have completed your review, or call the undersigned and we will arrange to have the Material retrieved from the Commission. 1 We advise the Staff that the requested information has been included in Supplement s 1 and 2 (the Rule 83 confidential treatment request made by the Company for all of the information in Supplement s 1 and 2 , which is and are numbered CTR with page numbers beginning at 1 at the bottom). As mentioned previously, Supplements 1 and 2 are included in the letter filed separately with the Staff. As indicated above, we request confidential treatment of
